Mr. Justice McBride delivered the opinion of the court. 6. Workmen’s Compensation Act, § 1* — what was effect of repeal of Act of 1911 by Act of 1913 on common-law defenses, and how preserved. The repeal of the Workmen’s Compensation Act of 1911 (J. & A. If 5449 et seq.) by the Workmen’s Compensation Act of 1913 [Callaghan’s 1916 St. Supp. If 5475(1) et seq.) did not have the effect of putting in force the common-law defenses of contributory negligence, assumed risk and negligence of a fellow-servant as to a right of action existing, at the time the Act of 1911 was in force, but section 32 of the Act of 1913 [Callaghan’s 1916 St. Supp. 1f 5475(32)] and section 4 of chapter 131 (J. & A. 1f 11105) preserve rights of action existing at the time the Act of 1913 took effect. 7. Workmen’s Compensation Act, § 12* — when instructions are properly refused. Instructions which ignore the rights of plaintiff under the Workmen’s Compensation Act of 1911 (J. & A. f 5449 et seq.), which was in effect when plaintiff’s cause of action accrued, are properly refused. 8. Appeal and error, § 1650* — when error in instruction on damages is cured. In an action to recover for the death of an employee, even though one of plaintiff’s series of instructions omits to state that the contributory negligence of deceased is to be considered in reducing the amount of the recovery, such omission is cured by a subsequent instruction which states that if the jury find that the death was proximately caused by the contributory negligence of deceased, “they must consider such ■ contributory negligence in reducing such amount of damages they will allow in event they do allow damages.” 9. Appeal and error, § 1523* — when instructions in language of statutes not reversibly erroneous. In an action to recover for the death of an employee, even though it may not be proper, it is not reversible error to give instructions in the language of the statutes. 10. Appeal and error, § 812* — when error on ground of improper argument of counsel not reviewable. Error charged on the ground of improper argument of counsel will not be considered where the objectionable remarks are not preserved in the bill of exceptions but are merely included in the affidavit on the motion for a new trial. 11. Appeal and error, § 365* — when new point may not be made. A new point cannot be made for the first time on a petition for rehearing.